FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FODAY SILLAH,                                   No. 06-73857
                            Petitioner,
                                                  Agency No.
                   v.
                                                A95-588-386
MICHAEL B. MUKASEY, Attorney
                                                 ORDER AND
General,
                                                   OPINION
                    Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Argued and Submitted
           December 4, 2007—Seattle, Washington

                        Filed March 27, 2008

  Before: M. Margaret McKeown and Richard R. Clifton,
 Circuit Judges, and William W Schwarzer,* District Judge.

                        Per Curiam Opinion




  *The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                3089
                     SILLAH v. MUKASEY                  3091


                        COUNSEL

Vicky Dobrin and Hilary A. Han, Dobrin & Han, PC, Seattle,
Washington, for the petitioner.

Kevin J. Conway, Trial Attorney, Office of Immigration Liti-
gation, U.S. Department of Justice, Washington, D.C., for the
respondent.


                          ORDER

  The memorandum disposition filed on February 7, 2008 is
withdrawn and the Clerk is ordered to file the attached opin-
ion in its place.
3092                     SILLAH v. MUKASEY
                             OPINION

PER CURIAM:

   Foday Sillah, a native and citizen of Sierra Leone, applied
for asylum, withholding of removal and relief under the Con-
vention Against Torture (CAT). The Immigration Judge (IJ)
denied relief and the Board of Immigration Appeals (BIA)
dismissed Sillah’s appeal. We hold that we lack jurisdiction
to review the denial of the application for asylum and deny
the petition for review with respect to withholding of removal.1

                                   I.

   Sillah contends first that the IJ erred in finding that he
failed to demonstrate that his asylum application was timely
filed. The government argues that we have no jurisdiction to
review the IJ’s timeliness determination. We determine our
jurisdiction de novo. Ruiz-Morales v. Ashcroft, 361 F.3d
1219, 1221 (9th Cir. 2004) (citation omitted).

   [1] An applicant for asylum must “demonstrate[ ] by clear
and convincing evidence that the application has been filed
within 1 year after the date of the alien’s arrival in the United
States.” 8 U.S.C. § 1158(a)(2)(B). The statute further provides
that “[n]o court shall have jurisdiction to review any determi-
nation under paragraph (2).” Under the REAL ID Act, how-
ever, we have jurisdiction to review constitutional claims or
questions of law. 8 U.S.C. § 1252(a)(2)(D). A “question of
law” includes an issue of statutory construction as well as the
application of law to undisputed facts. Ramadan v. Gonzales,
479 F.3d 646, 648 (9th Cir. 2007).

   Sillah contends that we have jurisdiction to review the IJ’s
timeliness determination as a question of law. Citing Rama-
dan, he argues that given the IJ’s finding that his testimony
  1
   Sillah does not challenge the denial of relief under the CAT.
                      SILLAH v. MUKASEY                   3093
in other respects was credible and that his testimony as to his
arrival date was not disputed, the issue of the sufficiency of
evidence presented a question of law reviewable by this court.
The government responds that, to the contrary, because Sillah
had not presented clear and convincing evidence of the date
of his arrival in the United States, that date remained a dis-
puted question of fact and therefore not subject to review.

   [2] We agree with the government. The IJ found Sillah’s
testimony insufficient to establish by clear and convincing
evidence that he arrived in the United States on May 29,
2002, because he could not remember the name of the person
whose fraudulent passport and visa he used and claimed he
was never questioned by an immigration officer either upon
departing Sierra Leone or upon entering the United States,
and because his testimony lacked corroboration. Because his
arrival date could not be considered to be an undisputed fact,
we have no jurisdiction. We therefore dismiss the petition
seeking review of the BIA’s denial of Sillah’s asylum applica-
tion for lack of jurisdiction.

                              II.

   Sillah also challenges the denial of his claim for withhold-
ing of removal. Where, as here, the BIA adopts the IJ’s find-
ings, we review those findings for substantial evidence. Kaur
v. Ashcroft, 379 F.3d 876, 884 (9th Cir. 2004). “A denial must
be upheld if supported by ‘reasonable, substantial and proba-
tive evidence’ in the record.” Id. (quoting INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992)). The substantial evidence
standard of review is “highly deferential” to the BIA, Pal v.
INS, 204 F.3d 935, 937 n.2 (9th Cir. 2000), and for us to dis-
turb the BIA’s decision, Sillah must show that “the evidence
not only supports . . . but compels” reversal. Elias-Zacarias,
502 U.S. at 481 n.1 (emphasis in original).

   [3] An alien may not be removed to a country where his
“life or freedom would be threatened in that country because
3094                  SILLAH v. MUKASEY
of the alien’s race, religion, nationality, membership in a par-
ticular social group, or political opinion.” 8 U.S.C.
§ 1231(b)(3)(A). Where the applicant has suffered past perse-
cution, there is a rebuttable presumption that the applicant’s
life or freedom would be threatened in the future on the basis
of the original claim. 8 C.F.R. § 208.16(b)(1). The presump-
tion may be rebutted if the IJ finds by a preponderance of the
evidence that there has been a fundamental change in circum-
stances such that the applicant’s life or freedom is no longer
threatened. Id.

   The IJ found that Sillah was entitled to a presumption of a
well-founded fear of future persecution by the Revolutionary
United Front (“RUF”) if he were returned to Sierra Leone.
However, the IJ found that the evidence submitted by the par-
ties rebutted the presumption and established that country
conditions were materially changed so that there was no rea-
sonable possibility that Sillah would be persecuted if he were
returned. The IJ’s decision was based on evidence that the
civil conflict in Sierra Leone had ended in 2002, when the
government Sillah supported was restored to power. A large
U.N. peacekeeping force asserted control over the whole
country at that time. The RUF and the government-allied mili-
tia also completed disarmament in 2002, and international
monitors declared that year’s elections to be free and fair. The
U.N. planned a complete withdrawal of peacekeepers by
December 2004. Political killings have ceased and more than
60 RUF rebels are in custody awaiting trial. The IJ found
there was no evidence that former RUF rebels were still tar-
geting civilians because they supported President Kabbah, the
candidate Sillah supported at the time of his persecution.

  Sillah argues that evidence of fewer abuses by the RUF is
not sufficient to rebut the presumption that he faces future
persecution. See Borja v. INS, 175 F.3d 732, 738 (9th Cir.
1999) (holding country conditions were not changed where
evidence merely showed that revolutionary group was com-
mitting “fewer” killings). Sillah points to a State Department
                       SILLAH v. MUKASEY                     3095
human rights report that there have been “some reports” of
abuses by RUF rebels and that rebels continue to hold cap-
tives as laborers or sex slaves. Sillah also relies on a statement
by a U.N. spokesperson that stability in Sierra Leone is “frag-
ile.” Finally, he points to a report by the International Crisis
Group that “true peace and stability [in Sierra Leone] are still
far off.”

   [4] Although there is evidence that the RUF may still be
committing some abuses, the facts are not compelling as in
Borja and do not warrant reversal. In Borja, the revolutionary
group that had threatened the applicant, although declining in
numbers, was still committing politically-motivated killings
and was targeting business figures like the applicant. Id. In
contrast, the evidence here does not compel the conclusion
that the RUF would target Sillah upon his return to Sierra
Leone. It was reasonable for the IJ to conclude that circum-
stances in Sierra Leone have changed such that Sillah’s life
and freedom are no longer threatened. We therefore deny the
petition in so far as it seeks review of the BIA’s decision
denying withholding of removal.

  DISMISSED IN PART; DENIED IN PART